Henry and Norton, JJ.,
Concurring. — We concur, but •express no opinion as to the effect of the act of 1861 on the question involved. We are fully satisfied hy the other reasons given in the foregoing opinion that the county court of Greene county was not authorized to subscribe for the stock in question, and that the bonds issued in payment therefor are not binding on the county.
It is not the case of an irregular exercise of authority, ■fout of an assumption of authority where none existed, *468and we think that the bonds are therefore utterly void, no matter in whose hands found.